DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 10/28/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 9, 11, 15, 17 and 20 have been amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statements dated 09/01/2021 and 11/30/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), copies of the PTOL-1449s initialed and dated by the examiner is attached to the instant office action.

Response to Amendment
In the Remarks filed 10/28/2021, Applicant has amended:
The language of claim 11 to address the objection made in the Office action dated 07/28/2021 regarding typographical and language consistency issues. The Examiner determines that the objection is partially addressed; however issues still stand which is presented herein and further clarified.



Response to Arguments
In Remarks filed on 10/28/2021, Applicant substantially argues:
The applied reference Kuzmin fails to disclose the amended limitation of claim 1, and similarly amended claims 9 and 17, to operate to “check validity of the inputted physical address, and perform the read operation in response to the read request, wherein the read operation includes an address translation, which is performed when the inputted physical address for the read operation is not valid”.  In particular, Applicant points to portions of disclosure of Kuzmin which recite a shared addressed scheme between the host and the memory controller but not the amended validity check limitation. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
The applied references fail to disclose the limitations of dependent claims 2-8, 10-16, and 18-20 by virtue of dependency on respective independent claims for reasons identified above. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated October 28, 2021.

Claim Objections
Claims 7, 11, 15, and 20 are objected to because of the following informalities: 
Claim 7, line 4 recites “updated map information” which should be corrected to “updated mapping information” to address language consistency across usage of the term “mapping information”.
Claim 11, line, 7-8 reads “excluding non-updated one of the transmitted map data from the at least some of the map data”. Herein recitation of “transmitted map data” is not clearly presented as being differentiated from the previously recited “transmitted mapping information” in claim 11. The language is herein interpreted as the excluding limitation be referring to the mapping 
Claims 15 and 20 recite similar issues as claim 7 identified above.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzmin et al. (US 9,229,854) in view of Widder et al. (US 2019/0004944) and further in view of Okubo et al. (US 2017/0357572).

Regarding claim 1, Kuzmin discloses, in the italicized portions, a controller for controlling a memory device, the controller comprising ([Col. 15 ln. 16-21] In particular, the flash memory controller can be implemented as a single integrated circuit 345. As before, a host interface 349 is used to exchange commands and data with a host, and a flash interface 351 is used to issue commands to and exchange data with one or more flash memory devices (not shown in FIG. 3C).): first circuitry configured to receive a read request and an inputted physical address for a read operation, ([Col. 8 ln. 49-67] In an embodiment where the host directly assigns physical addresses, the memory controller optionally has no FTL function (which exists on the host only), and thus the host in this embodiment assigns physical memory space and issues write (and read/deallocate/erase and/or other) requests in a manner that directly specifies physical address as a host-command field (i.e., a command-specified operand). This is represented by function block 163. In a variant of this embodiment, discussed further below, the memory controller can perform limited L2P mapping (e.g., it can detect memory defects, mark blocks as "bad" and assign a write in progress to a substitute free space without immediately alerting the host); the memory controller in such an implementation intercepts reads or other operations to "bad" address blocks only. Over time, as wear leveling is performed and bad block information is reported to the host and bad blocks avoided in future physical space assignments, the host understanding of valid physical space once again eliminates the need for temporary translation at the memory controller.)  check validity of the inputted physical address, and perform the read operation in response to the read request, wherein the read operation includes an address translation, which is performed when the inputted physical address for the read operation is not valid, the address translation associating a logical address inputted along with the read request with a physical address by mapping the logical address to the associated physical address based on mapping information ([Col. 18 ln. 13-26] The metadata management logic 373 maintains locally-stored information in the form of metadata 378, as mentioned, for each physical unit of memory (e.g., each EU) of the memory device. Non-limiting examples of information that can be tracked are once again discussed below in connection with FIG. 6. This information can include L2P or P2L mappings for each memory unit; that is, as discussed below, even for an embodiment where the host uses direct physical addressing, a scheme of shared address assignment responsibility can be implemented, with the memory controller assigning physical addresses based on an initial logical address specified by the host, with the memory controller reporting back assigned physical address(es) to the host, for the host to build a L2P table for future reads to the data.); and second circuitry coupled to the first circuitry and configured to determine a usage frequency of the mapping information that indicates a number of times used for the address translation, wherein the first circuitry and the second circuitry operate independently and separately from each other ([Col. 15 ln. 27-28] Other implementations are also possible, for example, using separated command and data busses. [Col. 15 ln. 39-46] The host interface 349 separates controller commands from any received packets (as necessary), and routes these commands over a command bus 352 internal to the flash memory controller. Generally speaking, commands will relate to memory operations (e.g., reading or writing of data) or to queries for data and memory management functions. To this effect, separate logic blocks within the memory controller are dedicated to each of these functions.). Herein it is disclosed by Kuzmin a memory controller containing dedicated logic blocks for handling commands transmitted by the host. In particular, it is noted that the logic blocks are separate and commands are routed to the blocks as received from the host interface. Therefore, it is noted that the blocks may operate independently and separately from each other as claimed for performing the address translation related functions. Furthermore, as noted in citation of Column 8, Kuzmin discloses host system capability of sending a physical address with a read request in order to avoid having to perform address translation at the memory controller. Kuzmin does not explicitly disclose checking the validity of the sent physical address and performing address translation of the logical address when the sent physical address is determined to not be valid and a second circuitry for determining a usage frequency of the mapping information which indicates the number of times of use for address translation. Regarding checking the validity of the inputted physical address and performing address translation when it is not valid, Widder discloses in Paragraphs [0052-0053] “[0052] In particular, using the stored GAT image, the host system may be configured to calculate the physical address and provide both logic block address (LBA) and physical block address (PBA) to the flash controller in each read access. In one implementation, the logical address is the logical flash memory unit (LFMU) and the physical address is the physical flash memory unit (PFMU). The LFMU and the PFMU may be sent from the host system to the memory system in a command. [0053] Receiving the command, the flash controller may access the GAT bitmap in order to determine whether to accept or reject the PFMU resident in the command. For example, as shown in FIG. 3A, the flash controller may be configured to check in the GAT bitmap if the specific LBA to PBA translation bit is valid, and if valid (e.g., valid bit=1), to perform the read from the flash according to the received PBA from the host system. In this way, the flash controller may be configured to receive both LBA and PBA from the host system, check whether the PBA is valid in the GAT bitmap, and if the PBA is valid (according to the GAT bitmap) to read according to the PBA, thereby skipping the logic to physical translation. As another example, if the GAT bitmap LBA to PBA translation bit is invalid, the flash controller may perform a GAT read from the flash on the memory system according to the LBA it received from the host system, translate the LBA to PBA, and then read from flash the data, as shown in FIG. 3B. In this way, before an LFMU is read, the command is parsed to determine a PFMU (or a set of PMFUs) are included. If the PFMU is not included, or if the GAT bitmap indicates that the PFMU is invalid, the LFMU in the command is translated using the logical-to-physical address translation map.” Herein it is disclosed by Widder the explicit sending of a physical address with a read request from a host system to a memory system. The memory system then checks the validity of the physical address provided by the host system and in the case that the address is valid, it is used to read the data; otherwise, when the address is invalid, the memory system performs address translation of the logical address provided in the read command. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to check validity of the sent physical address in order to skip address translation as disclosed by Widder in the system as disclosed by Kuzmin in order to improve read performance by skipping unnecessary steps (Widder [0053]). Regarding second circuitry determining usage frequency of mapping information limitation, Okubo discloses in Paragraph [0095] “The memory extension area management table 221 is a table for managing a use status of the memory extension area 121. The address translation table block position information 222 is a table indicating a storage position of each address translation table block of the address translation table 311. The address translation table access frequency information table 223 is a table indicating an access frequency for each address translation table block of the address translation table 311. The address translation table holding area 224 is an area for holding a copy of the address translation table 311 on the memory 300 in the controller memory 220.” Herein it is disclosed by Okubo that within the memory controller an address translation table access frequency information table 223 may be maintained for indicating the 
Regarding claim 2, Okubo further discloses the controller according to claim 1, wherein the controller is configured to transmit at least some of the mapping information to the host based on the usage frequency of the mapping information ([0145] The controller processing unit 210 decides an address translation table to be transferred from the memory 300 to the memory extension area 121 of the host memory 120 (step S941). The controller processing unit 210 selects an index number whose "use status" in the memory extension area management table 221 is "unused," and selects the memory extension area 121 of the transfer destination on the basis of the "start address" and the "size." Further, the controller processing unit 210 selects the address translation table block which has a large access frequency value and has not been transferred to the host memory 120 as data to be transferred (step S941).). Herein it is disclosed that the address translation table block may be sent from the controller to the host based on the access frequency value.
Regarding claim 3, Kuzmin further discloses the controller according to claim 2, wherein the controller is configured to check whether the at least some of the mapping information has been transmitted to the host and further check whether the transmitted mapping information has been updated in a case that the at least one of the mapping information has been transmitted to the host ([Col. 16 ln. 3-7] The memory command processing logic block also manages any functions of reporting write error and consequent remapping of data, as well as updating L2P mapping information in metadata storage 355 (for embodiments that perform such mapping). [Col. 18 ln. 32-41] In many embodiments described below, an adaptable memory controller architecture will be described, providing implementation flexibility in assigning specific tasks to either host or memory controller. To these ends, the metadata management logic can include structure to assign physical address and generate updates to stored metadata 378 and to report back to the host an index of physical locations assigned the newly-written file for situations where address assignment is to be performed by the memory controller.). Herein it is determined by the respective logic blocks in the memory controller whether updates to mapping information need to be communicated to the host.
Regarding claim 4, Okubo further discloses the controller according to claim 2, wherein the controller is configured to send an inquiry to the host to transmit the mapping information and transmit the mapping information based on a response from the host ([0123] When activation is performed from a power-off state, the memory controller 200 gives an activation notification to the host computer 100 via the host interface 270 (step S901). [0124] Upon receiving the activation notification from the memory controller 200, the host computer 100 issues a parameter query (Query Request) to acquire the parameters of the memory extension function supported by the memory controller 200 (step S902). [0125] Upon receiving the parameter query; the memory controller 200 transfers the parameters of the memory extension function to the host computer 100 as a query response (Query Response) (step S903).). Herein it is disclosed that the memory controller may start a process to transmit mapping information to the host. This is followed by subsequent disclosure in Paragraphs [0126-0128] for sending the data to the host.
Regarding claim 5, Okubo further discloses the controller according to claim 2, wherein each piece of the mapping information has a count information corresponding to the usage frequency and the controller is configured to determine which piece of the mapping information is to be transmitted to the host based on the count information ([0145]). As noted herein, the frequency value may be tracked per block in the address translation table.
Regarding claim 7, Kuzmin and Widder further disclose the controller according to claim 1, wherein the controller is configured to check whether the request is received along with the inputted physical address, and determine a validity of the inputted physical address based on updated map information in a case that the inputted physical address is received from the host (Kuzmin [Col. 21 ln. 2-7] One form of this tracked information is page utilization information, e.g., where the memory controller stores information indicating whether each page in a given EU is available (erased but not yet written), has valid (in use) data, or is released (has pages not in active use but that remains unerased). [Col. 42 ln. 9-21] Finally, the host updates its translation tables as appropriate (1313, 1315); as before, because the host maintains L2P information for all files stored in flash memory, it uses direct addressing (i.e., addressing of physical units) notwithstanding the presence of the memory controller (1317). That is, the memory controller is advantageously not encumbered by time consuming translation or address lookup mechanisms (or uses greatly simplified mechanisms with substantially simplified translation). Thus, for delegated data assignment (or the other mentioned processes), the memory controller can support resident space assignment, while at the same time providing the benefits of access to specific physical addresses dictated by the host. And Widder [0052-0053]). Herein it is disclosed by Kuzmin the use of a physical address for direct addressing purposes. Furthermore, beyond the cited portions above, in regards to erase units (EU), Kuzmin discloses determining validity of addresses and remapping when required. Additionally, as disclosed by Widder, the memory controller may determine the validity of the sent physical address to determine if translation is necessary.
Regarding claim 8, Kuzmin further discloses the controller according to claim 1, wherein the controller is configured to perform the address translation when the request does not include the valid physical address and omit the address translation when the request includes the valid physical address ([Col. 16 ln. 3-7] and [Col. 42 ln. 9-21]). Herein it is disclosed that translation is performed when remapping is required by the memory command processing logic and the physical unit is directly accessed without translation when the physical address is used in the memory access command.
Regarding claim 9, Kuzmin discloses, in the italicized portions, a method for operating a memory system, comprising: receiving a read request and an input physical address for a read operation; ([Col. 8 ln. 49-67]) checking validity of the input physical address; performing the read operation in response to the read request from a host by performing an address translation when the read request includes an invalid physical address associated with the read request, the address translation mapping a logical address included in the request to a corresponding physical address based on mapping information ([Col. 18 ln. 13-26]); and determining a usage frequency of the mapping information that indicates a number of times used for the address translation, wherein the performing of the operation and the determining of the usage frequency are executed using different resources of the memory system from each other ([Col. 15 ln. 27-28] and [Col. 15 ln. 39-46]). Herein it is disclosed by Kuzmin a memory controller containing dedicated logic blocks for handling commands transmitted by the host. Kuzmin does not explicitly disclose checking the validity of the sent physical address and performing address translation of the logical address when the sent physical address is determined to not be valid and a second circuitry for determining a usage frequency of the mapping information which indicates the number of times of use for address translation. Regarding checking the validity of the inputted physical address and performing address translation when it is not valid, Widder discloses in Paragraphs [0052-0053] the explicit sending of a physical address with a read request from a host system to a memory system. The memory system then checks the validity of the physical address provided by the host system and in the case that the address is valid, it is used to read the data; otherwise, when the address is invalid, the memory system performs address translation of the logical address provided in the read command. Regarding second circuitry determining usage frequency of mapping information limitation, Okubo discloses in Paragraph [0095] that within the memory controller an address translation table access frequency information table 223 may be maintained for indicating the frequency of access of each block in the associated address translation table 311. Herein the logical blocks of the memory controller may be considered as different resources. Claim 9 is rejected on a similar basis as claim 1.
Regarding claim 10, Okubo further discloses the method according to claim 9, further comprising: transmitting at least some of the mapping information to the host based on the usage frequency of the mapping information ([0145])
Regarding claim 11, Kuzmin further discloses the method according to claim 10, further comprising: checking whether the at least some of the mapping information has been transmitted to the host; checking whether the transmitted mapping information has been updated in a case that the at least some of the mapping information has been transmitted to the host; and excluding non-updated one of the transmitted map data from the at least some of the map data ([Col. 16 ln. 3-7] and [Col. 18 ln. 32-41]). Herein it is noted updated information is transmitted which thereby does not include information not updated. Claim 11 is rejected on a similar basis as claim 3.
Regarding claim 12, Okubo further discloses the method according to claim 10, further comprising: sending an inquiry to the host to transmit the at least some of the mapping information; and transmitting the at least some of the mapping information based on a response from the host ([0123-0128]).Claim 12 is rejected on a similar basis as claim 4.
Regarding claim 13, Kuzmin and Okubo further disclose the method according to claim 10, wherein the determining of the usage frequency includes: increasing count information of a piece of the mapping information whenever the piece of the mapping information is used for the address translation; and determining to transmit, to the host, the piece of the mapping information that is greater than a threshold (Kuzmin [Col. 13 ln. 3-21] and Okubo [0145]). Herein Okubo discloses tracking usage information and transmitting the information based on a large frequency of access. Okubo does not explicitly identify the access in relation to a threshold; however, Kuzmin discloses the use of thresholds as a metric for dictating management operations.
Regarding claim 15, Kuzmin and Widder further disclose the method according to claim 9, further comprising: checking whether the request has been received with the input physical address; and determining the validity of the input physical address based on updated map information in a case that the corresponding physical address has been received from the host (Kuzmin [Col. 21 ln. 2-7] and [Col. 42 ln. 9-21] and Widder [0052-0053]). Claim 15 is rejected on a similar basis as claim 7.
Regarding claim 16, Kuzmin further discloses the method according to claim 15, further comprising: performing the address translation when the request does not include the valid physical address and omitting the address translation when the request includes the valid physical address ([Col. 16 ln. 3-7] and [Col. 42 ln. 9-21]). Claim 16 is rejected on a similar basis as claim 8.
Regarding claim 17, Kuzmin discloses, in the italicized portions, a data processing system, comprising: a host configured to transmit an operation request with a logical address and a physical address at which the operation is to be performed ([Col. 11 ln. 32-53] Optional features mentioned above are supported by structure where the memory controller also stores information specific to each of plural subdivisions of memory (e.g., for each physical memory unit managed by the host, in on-board registers reserved for this purpose). The memory controller makes data based on this stored information accessible to the host. For example, the memory controller can store a table with information organized by logical unit or physical unit spanning the entire memory managed by the controller. The data provided to the host can be the stored information itself, or the result of processing or filtering performed by the memory controller based on that information (e.g., either as requested by the host or on an unsolicited basis). In one embodiment, this is achieved by storing per-physical-storage unit metadata for each unit managed by the memory controller. The memory controller advantageously includes logic that processes host queries and that provides data back to the host responsive to those queries. The data can either be provided synchronously (in response to host trigger) or asynchronously (i.e., only upon satisfaction of a processing condition). Once in receipt of the data, the host can then electively take action in dependence on that data.); and a memory system configured to receive the operation request, the logical address, and the physical address from the host, check validity of the physical address and perform an operation corresponding to the operation request at a location within the memory system, the location identified by the physical address associated with the logical address, wherein the memory system includes: first circuitry configured to perform an address translation depending on whether the physical address is valid and the address translation mapping the logical address to the associated physical address based on mapping information ([Col. 18 ln. 13-26]); and second circuitry coupled to the first circuitry and configured to determine a usage frequency of the mapping information used for the address translation, wherein the first circuitry and the second circuitry operate independently and separately from each other ([Col. 15 ln. 27-28] and [Col. 15 ln. 39-46]). Herein it is disclosed by Kuzmin a memory controller containing dedicated logic blocks for handling commands transmitted by the host. Kuzmin does not explicitly disclose checking the validity of the sent physical address and performing address translation of the logical address when the sent physical address is determined to not be valid and a second circuitry for determining a usage frequency of the mapping information which indicates the number of times of use for address translation. Regarding transmitting a request with a logical and physical address, checking the validity of the inputted physical address and performing address translation when it is not valid, Widder discloses in Paragraphs [0052-0053] the explicit sending of a physical address with a read request from a host system to a memory system. The memory system then checks the validity of the physical address provided by the host system and in the case that the address is valid, it is used to read the data; otherwise, when the address is invalid, the memory system performs address translation of the logical address provided in the read command. Regarding second circuitry determining usage frequency of mapping information limitation, Okubo discloses in Paragraph [0095] that within the memory controller an address translation table access frequency information table 223 may be maintained for indicating the frequency of access of each block in the associated address translation table 311. Claim 17 is rejected on a similar basis as claim 1.
Regarding claim 18, Okubo further discloses the data processing system according to claim 17, wherein the memory system is configured to transmit at least some of the mapping information to the host based on the usage frequency ([0145]). Claim 18 is rejected on a similar basis as claim 2.
Regarding claim 19, Kuzmin further discloses the data processing system according to claim 17, wherein the memory system is configured to check whether the at least some of the mapping information has been transmitted to the host, and further check whether the transmitted mapping information has been updated in a case that the at least some of the mapping information has been transmitted to the host ([Col. 16 ln. 3-7] and [Col. 18 ln. 32-41]). Claim 19 is rejected on a similar basis as claim 3.
Regarding claim 20, Kuzmin and Widder further disclose the data processing system according to claim 17, wherein the memory system is configured to check whether the operation request is received with the physical address, and determine the validity of the physical address based on updated map information in a case that the physical address has been received from the host (Kuzmin [Col. 21 ln. 2-7] and [Col. 42 ln. 9-21] and Widder [0052-0053]). Claim 20 is rejected on a similar basis as claim 7.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzmin in view of Widder and further in view of Okubo and still further in view of Mills et al. (US 2012/0110259).

Regarding claim 6, Kuzmin, Widder and Okubo do not explicitly disclose the controller according to claim 5, wherein the controller is configured to initialize the count information of a certain mapping information after determining to transmit the certain mapping information to the host. Regarding this limitation, Mills discloses in Paragraph [0090] “The flow then proceeds to the update record block 526, in which the storage processor 106 updates the mapping register 110 entries, for the storage data 418, to indicate the new location in the appropriate one of the appropriate one of the tier zero 412, the tier one 424, or the tier two 426 and reset the transaction records 111 in the mapping register 110. The flow then proceeds to the exit block 616 to end the execution by the storage processor 106.” Herein it is disclosed that transaction records for transferred data managed in mapping information may be reset. In this context it is disclosed for moving data between tiers of storage; however, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of resetting records upon data modification in order to control utilization of storage in order to address performance capabilities and efficiency of capacity usage amongst disparate storage tiers (Mills [0094]), such as what may be present between storage and the host in 
Regarding claim 14, Kuzmin, Widder and Okubo do not explicitly disclose the method according to claim 13, further comprising: initializing the count information of the piece of the mapping information after the determining to transmit the piece of the mapping information. Regarding this limitation, Mills discloses in Paragraph [0090] that transaction records for transferred data managed in mapping information may be reset. Claim 14 is rejected on a similar basis as claim 6.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135